Citation Nr: 0827040	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  04-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
evaluated as 20 percent disabling from January 24, 2001 and 
40 percent from April 14, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1959 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued a rating of 20 percent for diabetes 
mellitus with nonproliferative diabetic retinopathy.  The 
Board remanded the case to the RO via the Appeals Management 
Center (AMC) to conduct new VA examinations.  In November 
2007, the RO assigned an increased evaluation of 40 percent, 
effective April 14, 2007.


FINDINGS OF FACT

1.  For the period prior to February 25, 2004, the veteran's 
diabetes mellitus with nonproliferative diabetic retinopathy 
requires insulin and a restrictive diet but not regulation of 
activities for the purpose of controlling blood sugar.

2.  For the period of February 25, 2004 to the present, the 
veteran's diabetes mellitus with nonproliferative diabetic 
retinopathy requires insulin a restrictive diet, and 
regulation of activities; but there were no episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.


CONCLUSIONS OF LAW

1.  For the period prior to February 25, 2004, the criteria 
for the assignment of a rating in excess of 20 percent for 
diabetes mellitus with nonproliferative diabetic retinopathy 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.119 including 
Diagnostic Code 7913.

2.  Beginning on February 25, 2004, the criteria for the 
assignment of a rating of 40 percent for diabetes mellitus 
with nonproliferative diabetic retinopathy have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. § 4.119 including Diagnostic Code 7913.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal involves the veteran's claim that the severity of 
his service-connected diabetes warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

Diagnostic Code 7913 provides ratings for diabetes mellitus.  
Diabetes mellitus that is manageable by restricted diet only 
is rated 10 percent disabling.  Diabetes mellitus requiring 
insulin and restricted diet, or; oral hypoglycemic agent and 
restricted diet, is rated 20 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities is rated 40 percent disabling.  Diabetes 
mellitus requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
rated, is rated 60 percent disabling.  Diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately rated, is rated 100 percent 
disabling.  Note (1) to DC 7913 provides that compensable 
complications of diabetes are to be rated separately unless 
they are part of the criteria used to support a 100 percent 
rating (under DC 7913).  Noncompensable complications are 
considered part of the diabetic process under DC 7913.  Note 
(2) provides that, when diabetes mellitus has been 
conclusively diagnosed, the adjudicator is not to request a 
glucose tolerance test solely for rating purposes.  38 C.F.R. 
§ 4.119.

Before February 25, 2004

The veteran's diabetes warranted no more than a 20 percent 
rating during this period.  He required insulin and a 
restricted diet but there was no medical evidence showing 
regulation of activities as defined by DC 7913.  The 100 
percent rating requires regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions.  
Therefore, the regulation of activities is related to 
controlling blood sugar.  This definition carries down to the 
40 percent rating.  See 61 Fed.Reg. 20443.  Although the 
veteran presented evidence that his activities were limited 
during this period for various reasons, he did not regulate 
activities for the purpose of controlling blood sugar or 
preventing ketoacidosis or hypoglycaemic reactions.

The August 2002 VA examination indicates insulin use.  The 
veteran saw his diabetic caregiver approximately every three 
months during that period.  There were no periods of 
ketoacidosis or hypoglycemia requiring medical intervention.  
The examiner's impression was that normal activities of daily 
living were not significantly precluded.


The May 2004 VA examination reported that the veteran 
typically had to rest after walking one city block.  His 
reason for needing to rest was shortness of breath and pain 
in the ankles.  The examiner conducting the vascular 
examination concluded that the veteran's symptoms in this 
regard were not suggestive of vascular disease, but rather of 
congestive heart disease.  The May 2004 VA examination report 
indicates that the last hospitalization for diabetes was two 
years prior. 

Dr. Scunziano, the veteran's diabetes care provider, has 
submitted several letters addressing the restrictions on the 
veteran's activities.  Her August 2002 letter states that the 
veteran was not able to perform high impact exercises, use 
machinery or walk without strong supportive footwear to avoid 
injury to his feet and legs.  Dr. Scunziano's April 2003 
letter states that the veteran must avoid heavy lifting, 
contact sports, excessive standing, and any movement that 
would subject his joints and skin to probable injury.  These 
letters do not attribute limitations on activity to the 
control of blood sugar.

From February 25, 2004 to the present

Dr. Scunziano's February 6, 2004 letter states that the 
veteran's diabetes has progressed to a condition of 
fluctuating blood sugar, marked peripheral neuropathy, 
vascular insufficiency and stasis edema, joint stiffening and 
muscle atropy, all of which render him unable to exercise to 
his benefit.  She also noted that the veteran was quite 
limited in his mobility to perform anything more than brief 
ambulation and very light, i.e. less than 10 pounds, lifting.  
Because these limitations are caused, at least in part, by 
fluctuating blood sugar, the criterion of regulation of 
activities contemplated by DC 7913 is met.  The veteran is 
entitled to a 40 percent rating from February 25, 2004, the 
date VA received the medical evidence.

The veteran's diabetes does not warrant a rating higher than 
40 percent because there is no evidence of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider.  The veteran underwent his most 
recent VA examination for diabetes in April 2007.  The VA 
examiner indicated that the veteran has not been hospitalized 
for ketoacidosis or hypoglycemic reactions.  He visits his 
diabetes care provider every one to three months. 

Duties to notify and assist

VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (1994).  

The RO's September 2002 notice letter described the evidence 
necessary to file claims for an increased rating, and met all 
the requirements noted above; including informing the veteran 
that it was ultimately his responsibility to see to it that 
any records pertinent to his claim are received by VA.  The 
Board acknowledges that the veteran was not given the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) until September 2006.  To whatever extent 
Dingess or the recent decision of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), concerning the specific notice to be 
given in claims for increase, requires more extensive notice, 
the Board finds no prejudice to the appellant in proceeding 
with the present decision.  He appealed the disability 
evaluation assigned.  He was given the specific requirements 
for an increased rating for the disability at issue in the 
rating decision and in the statement of the case, so he has 
actual notice of those criteria.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA met its duty to assist the veteran.  
VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim for an increased 
evaluation.  38 U.S.C.A. § 5103A (a), (b), (c) (West 2002 & 
Supp. 2007).  Specifically, the RO secured and associated 
with the claims file all evidence pertinent to this claim, 
including VA treatment records and VA examinations.


ORDER

An increased rating in excess of 20 percent for the period 
prior to February 25, 2004 for diabetes mellitus is denied.

An increased rating of 40 percent, and no higher, effective 
February 25, 2004, for diabetes mellitus is granted, subject 
to the regulations governing the award of VA monetary 
benefits.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


